Citation Nr: 0729833	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-37 866	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1968 to 
July 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  


FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings 
indicative of diabetes mellitus in service or for many years 
thereafter.  He did not serve in Vietnam and there is no 
confirming evidence that he was exposed to Agent Orange in 
Thailand.  Exposure to other pesticides has not been shown to 
cause diabetes.

2.  The currently demonstrated diabetes mellitus is not shown 
to have been due to any event or incident of the veteran's 
period of active duty, to include any herbicide exposure in 
connection with service.  

3. The veteran did not engage in combat with the enemy, and 
there is no diagnosis of PTSD or credible evidence of a 
sufficient stressor to support a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, to include as due to exposure to herbicides, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, (2007). 

2.  The veteran is not shown to have PTSD that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2007).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In April 2004, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  Additional 
private evidence was subsequently added to the claims file.  

In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran has not been informed that 
an appropriate disability rating and effective date would be 
assigned if either of his claims was granted.  However, since 
the service connection claims addressed below are being 
denied, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although no medical opinion has been obtained with respect 
to the service connection issues on appeal, none is 
needed.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has 
a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, 
or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  

Because not all of these conditions have been met, as will 
be discussed below, a VA examination is not necessary with 
regard to the issues on appeal.  The Board concludes that 
all available evidence that is pertinent to the claims 
decided herein has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board 
finds that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of diabetes mellitus, service 
connection may be granted if the disability is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307.  

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma and diabetes mellitus (Type 
2).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.  
38 C.F.R. § 3.309(e) (2007).  

Analysis

Diabetes Mellitus

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, 
service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ .307(a)(6)(iii), 3.313 
(2007).

The veteran has contended that he incurred diabetes mellitus 
as a result of his exposure to herbicides in service.  

The Board would note, however, that there is no objective 
evidence of record that he served in Vietnam or visited 
Vietnam.  In fact, the veteran has reported that his exposure 
was while he was stationed in Thailand during the Vietnam 
War.  He has reported exposure there in 1971 and 1972.

Consequently, he does not get the presumption under 38 
U.S.C.A. § 1116(f) that he was exposed to herbicide agents 
while in service in Vietnam.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed.Cir. 1994).  The Court has specifically held that 
the provisions of Combee are applicable in cases involving 
herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

According to a response to a VA information request, received 
in May 2004, there was no record of the veteran being exposed 
to herbicides in service.  Evidence available to the VA does 
not reveal that Agent Orange was used in Thailand during the 
time the evidence indicates that the veteran was there.  As 
such, service connection as secondary to Agent Orange 
exposure is not indicated.

A review of the veteran's service medical records does not 
reveal any pertinent complaints or findings indicative of 
diabetes mellitus, including on separation examination in 
April 1972.  There is also no evidence of diabetes mellitus 
within a year of service discharge.  

In fact, the initial postservice medical evidence of diabetes 
mellitus was not until May 2002, over 29 years after service 
discharge, when diabetes mellitus, Type II, was diagnosed on 
private hospitalization.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his claimed condition).  

Additionally, there is no competent medical evidence of 
record that links the veteran's current diabetes mellitus to 
his military service, to include as due to herbicide exposure 
during such service.  The veteran has contended that 
extensive spraying was conducted during his time in Thailand, 
and that exposure to those sprays may have caused the 
diabetes.  VA has no evidence of such a relationship, 
appellant has presented no evidence of such relationship, and 
it is not shown that the diabetes was present until many 
years after service.

As there is no evidence of diabetes mellitus in service or 
within a year of discharge and no medical evidence which 
provides the required nexus between military service and the 
currently diagnosed diabetes mellitus, service connection for 
diabetes mellitus due to exposure to herbicides is not 
warranted.  

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f). 

The veteran's service medical records, including his April 
1972 discharge medical history and examination reports, do 
not reveal any complaints or findings of a psychiatric 
problem.  

Moreover, there is no post-service diagnosis of PTSD.  The 
only reference to a possible psychiatric disorder is in a 
December 2004 statement from a social worker with a Vet 
Center, who noted that the veteran served in Thailand during 
the Vietnam War and that he had intrusive thoughts of his 
experiences, felt isolated and estranged from society as the 
result of his homecoming during the Vietnam Era, had numbing 
of feelings, and had authority problems that impacted his 
employment.  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to combat, the veteran's lay testimony regarding the 
reported stressor must be accepted as conclusive evidence as 
to its actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. 
§ 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).

In this case, the veteran's service records do not show any 
evidence that he engaged in combat, and there is no evidence 
that he was awarded any medal indicative of combat.  

In order to establish service connection for a veteran who 
has no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.   

The Board notes that the veteran did not respond to the VA 
request in June 2004 that he fill out and return to VA a PTSD 
Questionnaire about his service stressors.  

Because there is no credible supporting evidence of a service 
stressor, no diagnosis of PTSD, and no nexus opinion in favor 
of the claim, none of the elements needed to establish 
service connection has been shown.  Thus, service connection 
for PTSD must be denied.  

Conclusion

Due consideration has been given to the written contentions 
by and on behalf of the veteran.  Although the veteran can 
provide competent evidence as to his observations, he cannot 
provide competent evidence to establish the etiology of a 
current diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

The Board has also considered the doctrine of reasonable 
doubt in reaching the above decisions; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for PTSD is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


